Citation Nr: 1800473	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  11-18 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent prior to July 16, 2004, higher than 10 percent from July 16, 2004 to August 16, 2016, and higher than 20 percent thereafter, for degenerative joint disease and degenerative disc disease of the lumbosacral spine.

2.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to September 1976, from December 2001 to December 2002, from October 2005 to May 2006, and from September 2008 to September 2009.

These matters come before the Board of Veteran' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the Veteran had a personal hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board has added a request for TDIU to the issues under consideration, because the evidence suggests the Veteran's disabilities preclude him from maintaining substantial gainful employment.  The United States Court of Appeals for Veterans Claims (Court) has determined that where, as here, a Veteran or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a TDIU. See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009). 

In January 2017, the Board remanded the claim for a higher initial rating for the spine disability, and to a TDIU, for additional development.  The directives have been substantially complied with and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Since that remand, the Veteran has appealed an RO initial rating of 10% for a right knee disability and 10% a left knee disability and these matters are also before the Board.

In January 2017, the Board granted service connection for depressive disorder.  The Veteran has appealed the RO's initial rating of 30% for depressive disorder.  The claim for an increased rating for depression is awaiting a requested Board Hearing by videoconference.


FINDINGS OF FACT

1.  Prior to July 16, 2014, the Veteran's impairment of the low back was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, and without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  From to July 16, 2014 to August 15, 2016, the Veteran's impairment of the low back was manifested by forward flexion of the thoracolumbar spine greater than 60 degrees, and without muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.

3.  From August 16, 2016, the Veteran's impairment of the low back was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, and without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

4.  The Veteran's impairment of the right knee has not been manifested by limitation of extension greater than 10 degrees.

5.  The Veteran's impairment of the left knee has not been manifested by limitation of extension greater than 10 degrees.
6.  As of May 31, 2017, service connection is established for depressive disorder , evaluated as 30 percent disabling; right lower radiculopathy, evaluated as 20 percent disabling, degenerative joint disease and degenerative disc disease of the lumbosacral spine, evaluated as 20 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; left knee joint point, evaluated as 10 percent disabling; right knee arthralgia, evaluated as 10 percent disabling; right hear hearing loss, evaluated as non-compensable; and lumbar laminectomy scar, evaluated as non-compensable.  These service connected disabilities combine for a total evaluation of 70 percent. 

7.  The Veteran's service-connected disabilities do not result in functional impairment sufficient to preclude gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to July 16, 2014, the criteria for an initial evaluation in excess of 20 percent for a low back disability were not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

2.  From July 16, 2014 to August 15, 2016, the criteria for an initial evaluation in excess of 10 percent for a low back disability were not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

3.  From August 16, 2016, the criteria for an initial evaluation in excess of 20 percent for a low back disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

4.  The criteria for an initial evaluation in excess of 10 percent for limitation of extension of the right knee are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

5.  The criteria for an initial evaluation in excess of 10 percent for limitation of extension of the left knee are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).

6.  The criteria for entitlement to a TDIU are not established.  38 U.S.C. §§ 1114, 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25, 4.26 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served as a parachutist and has already been awarded service connection for a lumbosacral spine disability with associated right lower radiculopathy and laminectomy scar, bilateral knee disabilities, right ear hearing loss and bilateral tinnitus, and depressive disorder.

The Veteran contends that he is entitled to an higher initial rating for degenerative joint disease and degenerative disc disease of the lumbosacral spine, for his service connected right knee arthralgia, and for his left knee joint pain.  The Veteran also contends that he is entitled to a total rating due to individual unemployability (TDIU).

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Specifically, VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf. 38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion.  38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA violated its duty to notify, that there are any outstanding records that need to be obtained on his behalf, or that the VA examinations he underwent in support of this claim were inadequate. No further notification or assistance is thus necessary.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Lumbosacral Spine

The Veteran has asserted that symptoms in his lumbar spine have increased, and that he is entitled to an initial rating higher than 20 percent prior to July 2004, higher than 10 percent from July 16, 2004 to August 15, 2016, and higher than 20 percent from August 16, 2016.

The Veteran's low back strain with lumbar degenerative joint and disc disease is evaluated under Diagnostic Code 5242. 38 C.F.R. § 4.71(a). Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. Under the General Rating Formula, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 135 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height. Id. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id.

Disability of the spine may be evaluated under either the General Rating Formula or under the formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes (Diagnostic Code 5243), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Diagnostic Code 5243 provides evaluations for intervertebral disc syndrome (IVDS) based on the frequency of incapacitating episodes. A 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months. A 20 percent rating is available for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is available with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, and a 60 percent rating is available with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

20 percent rating prior to July 16, 2004

Prior to July 16, 2004, the evidence must show ankylosis of the thoracolumbar spine or forward flexion of the thoracolumbar spine to 30 degrees or less to warrant a higher rating.  During an April 2004 examination, the Veteran was noted to have a normal gait and no spasm.  The Veteran's forward flexion was 80 degrees with pain beginning at 60 degrees.  Flexion was reduced by repetitive motion to 60 degrees.  Extension was 30 degrees left lateral flexion was 20 degrees right lateral flexion was 35 degrees right rotation was 10 degrees and left lateral rotation was 20 degrees. The examination did not show evidence of peripheral nerve involvement shown on the examination. These examination results are consistent with a 20 percent rating because forward flexion was greater than 30 degrees, and there is no evidence of ankylosis.

As provided above, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated and those factors are not contemplated in the relevant criteria when evaluating limitation of motion for joint disabilities. See DeLuca. The Veteran's April 2004 examination indicated that the Veteran's condition has limited his motion; however, there is no evidence that the Veteran's condition has caused severe functional loss to warrant a higher rating. The Veteran's pain in his lumbar spine has been considered to be painful in motion but not severe enough to result in unfavorable or favorable ankylosis of the entire thoracolumbar spine, and not shown to result in forward flexion of the thoracolumbar spine 30 degrees or less. The Veteran's 20 percent rating for this period takes into account all attendant functional loss.  No additional medical evidence reflects that the Veteran's spine is ankylosed or that flexion was limited to 30 degrees or less prior to July 2004.

A rating in excess of 20 percent is not warranted by Diagnostic Code 5243, as the evidence has not shown incapacitating episodes having a total duration of at least four weeks weeks during the past 12 months, or bed rest prescribed by a physician.

10 percent rating from July 16, 2004 to August 15, 2016

On July 16, 2004, a VA examination revealed normal gait and curvature of the spine.  Flexion was to 80 degrees, extension was to 35 degrees, left and right lateral flexion was to 40 degrees, and left and right lateral rotation was to 40 degrees.  There was no change in the range of motion following repetitive movement.  Motor and sensory reflexes were normal.

A January 2010 examination showed flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  There was no objective evidence of pain on the active range of motion.  There was no reduction in the range of motion following repetition.  There were no abnormal spinal curvatures.  Motor and sensory reflex examinations were normal.

The Veteran's October 2012 and March 2013 VA examination showed forward flexion to 70 degrees, and a combined range of motion of the thoracolumbar spine greater than120 degrees but not greater than 235 degrees, consistent with a 10 percent rating. 

The Veteran did report painful motion upon examination. However, the Veteran's 10 percent rating for this period takes into account all attendant functional loss. See DeLuca.  None of the other medical evidence shows forward flexion of the thoracolumbar spine less than 60 degrees; combined range of motion of the thoracolumbar spine less than 20 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, to include following repetitive testing.

A rating in excess of 10 percent is not warranted by Diagnostic Code 5243, as the evidence has not incapacitating episodes having a total duration of at least two weeks during the past 12 months, or bed rest prescribed by a physician.

20 percent rating from August 16, 2016

During a May 2017 examination, the Veteran was noted to have a normal gait and no spasm.  The Veteran's forward flexion was to 60 degrees, and was not reduced by repetitive motion.  Extension was to 15 degrees. Left lateral flexion was 25 degrees and right lateral flexion was to 25 degrees. Right rotation was to 30 degrees and left lateral rotation was to 30 degrees. The examination did not show that pain, weakness, fatigability, or incoordination limited functional ability with repeated use over time. See DeLuca.

The examiner also concluded that the Veteran had no incapacitating episodes in the preceding 12-month period, or incapacitating episodes lasting two weeks or longer in any 12-month period. Therefore, an increased rating under Diagnostic Code 5243 is not warranted.

The Veteran's 20 percent rating for this period takes into account all attendant functional loss. No medical evidence of record reflects that the Veteran's spine is ankylosed or that flexion was limited to 30 degrees or less since August 2016.




Additional Considerations

The Veteran is competent to attest to things he experiences through his senses, such as pain and spontaneous giving way of his back that resulted in flare-ups of symptoms that caused some limitations on prolonged standing and walking, lifting, carrying, and bending.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the lay statements do not indicate that the Veteran has ankylosis of the spine or that the Veteran's spinal impairment would otherwise meet the criteria for an increased rating. 

For all the above reasons, a higher disability evaluation for a service connected disability of the lumbosacral spine is not warranted. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

Bilateral Knees

The Veteran's impairments of the right and left knee have been evaluated under Diagnostic Codes 8852-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic code 8852 corresponds with an undiagnosed disability associated with service with Southwest Asia. The specific Diagnostic Code 5261 refers to limitation of extension of the leg.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order. Normal range of motion is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2015).


Right Knee

The RO established an initial rating of 10 percent for Veteran's right knee arthralgia with limited extension, effective September 8, 2009. 

The available evidence supports that the Veteran is entitled to greater than a 10 percent initial for painful limited motion related to a right knee disability.  This rating is assigned because the July 2017 VA examination report revealed the Veteran's report of pain in the right knee, as well as less movement than normal consisting of flexion and extension from 0 to 130 degrees, shown on the range of motion testing.  Normal range of motion is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

Under DeLuca, VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes. "Functional loss" may occur as a result of weakness or pain on motion. Here, pain on motion is consistently reported. However, there is no evidence of a disability picture that is commensurate to a limitation of right knee flexion or extension to the extent necessary to establish entitlement to a higher disability rating. See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260 and 5261. The assignment of an initial rating of 10 percent for right knee limitation of motion herein recognizes the Veteran's functional loss, consisting of limited motion due to any contributing factors of pain. 

Left Knee

The RO established an initial rating of 10 percent for Veteran's left knee joint pain with limited extension, effective September 8, 2009. 

The available evidence does not demonstrated the Veteran is entitled to greater than a 10 percent initial rating for the painful limited motion related to left knee disability.  The July 2017 VA examination report revealed the Veteran's report of pain in the right knee, as well as less movement than normal consisting of flexion and extension from 0 to 140 degrees, shown on the range of motion testing.  Normal range of motion is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  

Additional Considerations

The Veteran has reported right and left knee joint pain. He is competent to report that his knee joint motion is painful, and the Board finds his observations to be credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59 (2015).  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010).  As such, an initial rating of 10 percent is warranted for the right knee disability.

Under DeLuca, VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes. "Functional loss" may occur as a result of weakness or pain on motion. Here, pain on motion is consistently reported. However, there is no evidence of a disability picture that is commensurate to a limitation of right knee flexion or extension to the extent necessary to establish entitlement to a higher disability rating. See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260 and 5261. The assignment of an initial rating of 10 percent for right knee limitation of motion herein recognizes the Veteran's functional loss, consisting of limited motion due to any contributing factors of pain. 

Additional ratings are available for ankylosis (DC 5256), genu recurvatum, traumatic (5263), dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint (DC 5258), removal of semilunar cartilage (DC 5259). There is no evidence that the Veteran's right or left knee disabilities manifested with ankylosis or genu recurvatum. Moreover, there is no evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or removal of semilunar cartilage.

Furthermore, the evidence does not support entitlement to a separate rating under DC 5257, which pertains to a knee disability causing recurrent subluxation or lateral instability. Under DC 5257, a 10 percent rating is warranted for slight disability; a 20 percent rating is warranted for moderate disability; and, a 30 percent rating is warranted for severe disability. 38 C.F.R. § 4.71a.  Here, the medical evidence of record has not shown either subluxation or lateral instability, so a separate rating under DC 5257 is not warranted.

As noted above, the Veteran is competent to attest to things he experiences through his senses, such as pain and spontaneous giving way of his back that resulted in flare-ups of symptoms that caused some limitations on prolonged standing and walking, lifting, carrying, and bending.  See Jandreau.  However, the lay statements do not indicate that the Veteran's spinal impairment meets the criteria for an evaluation in excess of 10 percent.

For all the above reasons, higher disability evaluations for the service connected disabilities of the bilateral knees are not warranted. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

TDIU

VA will grant a total disability rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  If the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Here, service connection is established for depressive disorder, evaluated as 30 percent disabling; right lower radiculopathy, evaluated as 20 percent disabling; degenerative joint disease and degenerative disc disease of the lumbosacral spine, evaluated as 20 percent disabling; bilateral tinnitus, evaluated as 10 percent disabling; left knee joint point, evaluated as 10 percent disabling; right knee arthralgia, evaluated as 10 percent disabling; right hear hearing loss, evaluated as non-compensable; and lumbar laminectomy scar, evaluated as non-compensable.  These service connected disabilities combine for a total evaluation of 70 percent.  Although his combined disability rating is 70 percent, he is not service connected for any disability at 40 percent or more.  Therefore, the Veteran does not meet the schedular requirements for a TDIU.  

Even when the combined rating percentage requirements are not met, entitlement to TDIU benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence shows that the Veteran was a police officer for many years, but had to leave that position to be a bailiff, which is less physically demanding, because of his back and knees.  Employment records from the Wayne County Sheriff show the Veteran started working for the Wayne County Sheriff in April 1990, but retired in August 2014.  The records show that the Veteran only took 7.5 sick days from August 1, 2013 to August 1, 2014. Although the Veteran took a less physically demanding job, payroll records indicate that he was still engaged in substantially gainful activity.  The evidence shows that the Veteran left his job to retire, rather than due to an inability to maintain substantially gainful employment.

Turning to the medical evidence, at an August 2016 VA examination of the lumbosacral spine, the examiner concluded that the Veteran had no incapacitating episodes in the preceding 12 month period, or incapacitating episodes lasting two weeks or longer in any 12 month period. At the July 2017 VA knee examination, the examiner opined that the Veteran is able to participate in all occupational environments that do not require running as part of routine duties, as knee strain may preclude prolonged running.   These medical opinions are incompatible with a finding that the Veteran was incapable of obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  

Regarding the Veteran's level of education, it would appear that he completed three years of college education.  Further, it is evident from the record that the Veteran completed 6 years of honorable service in the military, and that he maintained employment with the Wayne County Sheriff's Office from 1990 to 2014.  The Board finds no evidence that the Veteran's education would create an impediment to sedentary occupation, such as customer service, a ticket taker, a cashier, or light retail.

The Board acknowledges the Veteran's assertions that he is unable to work due to his service-connected back bilateral knee conditions and must analyze the competency, credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert.

In this case, the Veteran is competent to report symptoms such as knee and back pain, as well as limitation of motion and difficulty with standing and ambulation, because this requires only personal knowledge as it comes to him through his senses, and his spouse is certainly competent to report observations such as painful motion.  See Layno. Although these statements are competent, they are nonetheless inconsistent with the most probative evidence of record, which does not show the Veteran was unemployable solely due to his service-connected disabilities prior to May 2015.  

Based on this evidence, the Board finds a TDIU is not warranted because the Veteran has not shown an inability to obtain or maintain substantially gainful employment.  His work history shows that he was capable of less physically demanding employment as a bailiff despite his disabilities.  There is no evidence that he has been unable to secure or follow a substantial gainful occupation, due to his service-connected disability.  Since the record does not indicate his service-connected disabilities preclude his ability to secure or maintain substantially gainful employment, consistent with his claim education, the request must be denied.  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  While the Board remains sympathetic to the Veteran, and regrets his current condition, unfortunately the claim for entitlement to a TDIU must be denied.















	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial rating in excess of 20 percent for a low back disability prior to July 16, 2004, is denied.

Entitlement to an initial rating in excess of 10 percent for a low back disability for the period from July 16, 2004 to August 15, 2016, is denied.

Entitlement to an initial rating in excess of 20 percent for a low back disability from August 16, 2016, is denied.

Entitlement to an initial rating in excess of 10 percent for a right knee disability is denied.

Entitlement to an initial rating in excess of 10 percent for left knee disability is denied.

Entitlement to a TDIU is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


